BROSMAN, Judge
(concurring in the result):
I am as sure as the author of the principal opinion is that, unless reasonably raised by the evidence, there is no duty to instruct on idle talk or jest in a threat communication case. If so raised, however, I am equally certain that such a duty exists.
Here I agree with Judge Latimer *39that the evidence did not raise the possibility that the accused spoke jokingly —and also that, in this state of affairs, the presence of a defense request is immaterial. Beyond this I prefer not to go.